Motion by respondent E. J. Korvette, Inc., to amend the order of this court dated May 1, 1972. Motion granted; decision of this court dated May 1, 1972 [39 A D 2d 704] amended (1) by striking therefrom the first decretal paragraph, which vacated a judgment of the Supreme Court, Queens County, entered September 1, 1971, and dismissed an appeal therefrom, (2) by substituting “September 1, 1971” ip place of “ September 14, 1971 ” in the second decretal paragraph and (3) by *1000adding to the latter paragraph the following: “Appeal from judgment of September 14, 1971 dismissed, without costs; there was no judgment entered that day, the only judgment in the case was that entered September 1, 1971, and the error was precipitated by counsel’s acting under the mistaken premise that two judgments had been entered.” Order of this court, also dated May 1, 1972, amended accordingly. Rabin, P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.